Citation Nr: 0946518	
Decision Date: 12/08/09    Archive Date: 12/18/09

DOCKET NO.  08-21 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts



THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for the service-connected posttraumatic stress disorder 
(PTSD).  

2.  Entitlement to service connection for peripheral 
neuropathy claimed as secondary to type II diabetes mellitus.  

3.  Entitlement to service connection for erectile 
dysfunction claimed as secondary to type II diabetes 
mellitus.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1961 to August 
1962 and from May 1968 to August 1969, with subsequent 
periods of duty in the Army Reserve.  He also had service 
with the National Guard, with verified active duty for 
training (ACDUTRA), and various periods of inactive duty for 
training (INACDUTRA).  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the RO, dated in 
June 2007 and issued in July 2007.  

Of preliminary importance, as the Veteran's claim for an 
increased rating for his PTSD arose from the initial grant of 
service connection, the Board is obligated, under the holding 
in Fenderson v. West, 12 Vet. App. 119 (1999), to consider 
whether higher ratings are warranted at any time since the 
effective date of the original grant of service connection.  
The issue on appeal was recharacterized on the title page, 
accordingly.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required on his part.  




REMAND

The Board's review of the claims file reveals that further RO 
action on the Veteran's claims is warranted.  

Historically, the June 2007 rating decision, inter alia, 
granted service connection for PTSD and assigned a 30 percent 
evaluation, effective from December 4, 2006; granted service 
connection for type II diabetes mellitus and assigned a 10 
percent evaluation, effective from November 2, 2006; and 
denied service connection for peripheral neuropathy claimed 
as secondary to type II diabetes, and for erectile 
dysfunction claimed as secondary to type II diabetes.  The 
Veteran filed his notice of disagreement (NOD) with the 
decision in November 2007.  

With respect to his PTSD, the Veteran contends that he is 
entitled to a higher initial rating, currently evaluated as 
30 percent disabling under Diagnostic Code (DC) 9411.  38 
C.F.R. § 4.130.  He asserts that the initial evaluation of 
his PTSD does not accurately reflect the level of severity of 
his mental health disorder due to symptoms of recurrent and 
intrusive recollections of combat experiences, avoidance 
syndrome, sleep difficulty, concentration problems, 
hypervigilance, and exaggerated startle response contributing 
to mildly moderate social and occupational functional 
impairment.  

Under 38 C.F.R. § 4.130, DC 9411, a 50 percent disability 
evaluation encompasses PTSD manifested by occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as a flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent disability evaluation is warranted for PTSD 
manifested by occupational and social impairment, with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); or the inability to 
establish and maintain effective relationships.  

A 100 percent disability evaluation is warranted for PTSD 
which is productive of total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for the names of close relatives, own 
occupation, or own name.  

In conjunction with the current appeal, the Veteran underwent 
a VA PTSD examination in April 2007, where the examiner noted 
PTSD symptoms of chronic, daily depressed mood, persistent 
re-experiencing, persistent avoidance, increased arousal, and 
sleep disturbance, and where he was diagnosed with PTSD 
related to confirmed stressor incidents of his in-service 
combat experience.  

The VA treatment records, dated from December 2007 to March 
2008, reflect findings of constricted affect, depressed mood, 
and Global Assessment of Functioning (GAF) scores ranging 
from 55 to 65.  

GAF scores are a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].  

Notably, the Veteran's recent GAF scores have generally not 
varied, and he has recently been assigned scores of 55 to 65; 
under the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders, Fourth Edition (DSM- 
IV), which is reflective of moderate symptoms such as 
occasional panic attacks and difficulty in social and 
occupational functioning, and of some mild symptoms or some 
difficulty in social, occupational, or school functioning, 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  

Given that new evidence, including the Veteran's own 
contentions, reflects a worsening of his PTSD, the Board is 
of the opinion that a new VA examination is warranted to 
assess the current severity of the Veteran's disability.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2009).  

The Veteran is entitled to a new VA examination where there 
is evidence (including his statements) that the condition has 
worsened since the last examination.  Snuffer v. Gober, 10 
Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994); VAOPGCPREC 11-95 (1995).  

VA's duty to assist a Veteran includes providing a thorough 
and contemporaneous examination when the record does not 
adequately reveal the current state of the Veteran's 
disability.  Hart v. Mansfield, 21 Vet. App. 505, 508 (2007).  

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) is applicable to this 
appeal.  Specifically, VA will provide a medical examination 
or obtain a medical opinion based upon a review of the 
evidence of record if the VA determines it is necessary to 
decide the claim.  See 38 C.F.R. § 3.159(c)(4) (2009).  

The Veteran is hereby advised that failure to report for the 
scheduled examination, without good cause, shall result in 
denial of the claim.  See 38 C.F.R. § 3.655 (2009).  Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the Veteran fails to report for the 
scheduled examination, the RO must obtain and associate with 
the claims file (a) copy(ies) of any notice(s) of the date 
and time of the examination sent to the veteran by the 
pertinent VA medical facility.  

Further, the Veteran has argued the theory that his service-
connected type II diabetes mellitus has given rise to both 
current peripheral neuropathy and erectile dysfunction 
disorders.  

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1110, 1131.  

Service connection may also be established for disease 
diagnosed after discharge from service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Under 38 C.F.R. § 3.310(a), service connection may be granted 
for disability that is proximately due to or the result of a 
service connected disease or injury.  That regulation permits 
service connection not only for disability caused by service-
connected disability, but for the degree of disability 
resulting from aggravation to a nonservice-connected 
disability by a service-connected disability.  See 38 C.F.R. 
§ 3.310 (2009).  See also Allen v. Brown, 7 Vet. App. 439, 
448 (1995).  

Additionally, when aggravation of a nonservice-connected 
disability is proximately due to or the result of a service-
connected condition, such disability shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Id.; see also 71 Fed. Reg. 52,744-52,747 (Sep. 
7, 2006) (to be codified at 38 C.F.R. § 3.310(b)).

The record shows that the Veteran underwent VA examinations 
for genitourinary and miscellaneous neurological disorders in 
April 2007.  Here, the Veteran was diagnosed with erectile 
dysfunction, peripheral neuropathy of the bilateral lower 
extremities, and type II diabetes mellitus.  

The examiner noted the date of onset for erectile dysfunction 
was 2002, the date of onset for peripheral neuropathy was 
1969, and the date of onset for type II diabetes mellitus was 
2005.  

However, the examiner opined that neither the neurological 
disorder nor the genitourinary disorder was a complication of 
the diabetes, as they both predated the diabetes, and 
determined that neither condition was worsened or increased 
by the diabetes.  The examiner attributed the erectile 
dysfunction to the side effects of atenolol, hyperthyroidism, 
PTSD, and depression, and attributed the peripheral 
neuropathy to an unknown cause.  

A private treatment record, dated in July 2007, reflects a 
diagnosis of peripheral neuropathy and associated neuropathic 
pain.  The physician noted that the Veteran's initial 
problems were those of pain, which actually preceded his 
diagnosis of diabetes, yet opined that this disorder is 
secondary to the diabetes.  The physician noted that it is 
extremely common to have the neuropathy occur first and the 
diagnosis of diabetes follow.  

The Board notes, in an Appellant's Brief submitted by the 
Veteran's representative, dated in October 2009, a request 
was made to seek the opinion of an Independent Medical Expert 
(IME) to determine the etiology of both the peripheral 
neuropathy and the erectile dysfunction based on an imbalance 
of previous opinions on the matter.  

When, in the judgment of the Board, an additional medical 
opinion is warranted by the medical complexity or controversy 
involved in an appeal, the Board will obtain an IME.  38 
C.F.R. § 20.901(d).  A claimant or his/her representative can 
request that the Board obtain an IME, and the request will be 
granted upon a showing of good cause, such as the 
identification of a complex or controversial medical or legal 
issue involved in the appeal that warrants obtaining such an 
opinion.  38 C.F.R. § 20.902.  

The Board's review of the record has indicated that referring 
this case for an IME is not warranted as there is no medical 
complexity or controversy in this case requiring an opinion 
from an IME for resolution of the matter on appeal at 
present.  

However, given the Veteran's assertions, along with the July 
2007 private physician's opinion supporting the determination 
that the etiology of the Veteran's current peripheral 
neuropathy is linked to his diabetes mellitus, the Board 
finds that a VA medical opinion by an appropriate specialist 
is warranted to properly adjudicate this claim.  38 C.F.R. 
§ 3.159(c)(4).  

The Board is aware that no evidence is present to provide 
support the finding of a nexus linking the erectile 
dysfunction to the diabetes.  However, the April 2007 VA 
examiner suggested that the Veteran's erectile dysfunction is 
related to his service-connected PTSD.  Hence a VA medical 
opinion by an appropriate specialist should be obtained on 
this matter as well.  

Prior to arranging for the Veteran to undergo further 
examination and to obtaining medical opinions by specialists, 
the RO should obtain all outstanding pertinent records.  

The record reveals that the Veteran receives treatment 
through the West Palm Beach VA Medical Center (VAMC).  VA 
treatment records from that facility, dated from 1992 through 
to March 2008, have been associated with the record.  

The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain all 
outstanding pertinent medical records from the West Palm 
Beach VAMC, following the procedures prescribed in 38 C.F.R. 
§ 3.159 (2009) as regards requesting records from Federal 
facilities.  

Additionally, to ensure that all due process requirements are 
met, the RO should also give the Veteran another opportunity 
to present information and/or evidence pertinent to the 
claims on appeal, notifying him that he has a full one-year 
period to respond.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); 
but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2009).  

The RO should attempt to obtain any additional evidence for 
which the Veteran provides sufficient information, and, if 
needed, authorization, following the current procedures 
prescribed in 38 C.F.R. § 3.159 (2009).  

The actions identified herein are consistent with the duties 
imposed by VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 
3.159 (2009).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  

Hence, in addition to the actions requested above, the RO 
should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claim remaining on appeal.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO should obtain any outstanding 
records of evaluation and/or treatment of 
the Veteran from the West Palm Beach, 
Florida VAMC since March 2007.  The 
AMC/RO must follow the procedures set 
forth in 38 C.F.R. § 3.159(c) as regards 
requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.  

2.  The RO should take appropriate steps 
to contact the Veteran and his 
representative requesting that the 
Veteran provide sufficient information, 
and if necessary, authorization, to 
enable it to obtain any additional 
evidence pertinent to the claim on appeal 
that is not currently of record.  The RO 
should explain the type of evidence that 
is his ultimate responsibility to submit.  

Specifically, the RO should also explain 
to the Veteran the type of information or 
evidence needed to establish service 
connection for a disability on a 
secondary basis under 38 C.F.R. § 3.310 
(2009).  

The RO's letter should clearly explain to 
the Veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

3.  If the Veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the 
AMC/RO should notify him and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.  

4.  After any available records are added 
to the claims file, the RO should 
schedule the Veteran for a VA PTSD 
examination for an evaluation of the 
current severity of his PTSD.  Prior to 
examining the Veteran, the examiner must 
review the entire claims file, including 
a complete copy of this remand.  All 
necessary diagnostic testing should be 
performed, and all clinical findings 
should be reported in detail.  The 
examiner should set forth in the 
examination report all examination 
findings and the complete rationale for 
any conclusions reached.  Specific 
information is needed to assess the 
severity of the disability (see below).  
The examiner should assign a GAF score 
and the examination report should include 
a detailed account of all pathology found 
to be present.  

5.  The RO should also obtain VA medical 
opinions by appropriate specialists to 
determine the etiology of the current 
peripheral neuropathy and erectile 
dysfunction.  The specialists should 
specifically address any relationship 
between the peripheral neuropathy and 
service-connected type II diabetes 
mellitus, and between the erectile 
dysfunction and service-connected PTSD 
and/or service-connected type II diabetes 
mellitus.  
Moreover, the examiner should answer the 
following questions: Is it at least as 
likely as not (50 percent probability or 
greater) that the current peripheral 
neuropathy is related to the service-
connected type II diabetes mellitus?  Is 
it at least as likely as not (50 percent 
probability or greater) that the current 
erectile dysfunction is related to the 
service-connected PTSD or to the service-
connected type II diabetes mellitus?  
Finally, the specialists should determine 
if either the current peripheral 
neuropathy or the current erectile 
dysfunction is at least as likely as not 
(50 percent probability or greater) to be 
related to the Veteran's service on a 
direct basis.  
Prior to rendering their opinions the 
examiners must review the entire claims 
file, including a complete copy of this 
remand.  The examiners should set forth 
in their opinions the complete rationale 
for any conclusions reached.  

6.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

7.  As noted, if the Veteran fails to 
report to any scheduled examination(s), 
the RO must obtain and associate with the 
claims file (a) copy(ies) of any 
notice(s) of the date and time of the 
examination(s) sent to the Veteran by the 
pertinent VA medical facility.  

8.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claims for an 
initial increased rating and for service 
connection, to include as secondary to 
service-connected type II diabetes 
mellitus, in light of all pertinent 
evidence and legal authority.  

9.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the Veteran and his representative an 
appropriate Supplemental Statement of the 
Case (SSOC) that includes clear reasons 
and bases for all determinations, and 
afford them the appropriate time period 
for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  



